DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 598 of Figure 5C is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







		
Claim(s) 1-3 , 7-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatebayashi et al. (US 20050221173-hereinafter Tatebayashi).

Regarding claim 1, Tatebayashi teaches a flexible battery component comprising:
an anode, a cathode (abstract);
an electrolyte coupled to the cathode and the anode and configured to provide electrical power via the anode and the cathode (Tatebayashi [0020] non-aqueous electrolyte provided in the case);
a container including the electrolyte and configured to be flexible and deformable ([0009] flexible case, [0020] case containing the electrolyte);
and at least one haptic component configured to provide a haptic effect, the at least one haptic component being included in at least one of the electrolyte or the container ([0049] shape memory alloy 

Regarding claim 2, Tatebayashi teaches all of the claim limitations of claim 1. Tatebayashi further teaches wherein the at least one haptic component is configured to provide the haptic effect based on at least one of an electrical signal, an electric field, a magnetic field, a lighting condition, a pH level, or a temperature ([0048] shape memory alloy applies pressure to the projecting portion in response to a rise in temperature, haptic effect is caused by the increase in temperature).

Regarding claim 3, Tatebayashi teaches all of the claim limitations of claim 1. Tatebayashi further teaches wherein the electrolyte includes at least one of a liquid electrolyte, a semi-solid electrolyte, or a solid electrolyte ([0020] non-aqueous electrolyte is provided in the case).

Regarding claim 7, Tatebayashi teaches all of the claim limitations of claim 1. Tatebayashi further teaches wherein the at least one haptic component is formed of a shape memory material and is configured to provide the haptic effect by a change in a shape thereof ([0048] shape memory alloy, [0089] desirable for the shape memory alloy member to be deformed when the transformation temperature is reached).

Regarding claim 8, Tatebayashi teaches all of the claim limitations of claim 7. Tatebayashi further teaches wherein the at least one haptic component is coupled to at least a perimeter of the container (Figure 8, haptic component is coupled to the terminal and the case). 

Regarding claim 9, Tatebayashi further teaches wherein the change in shape of the at least one haptic component is triggered by a temperature ([048] shape memory alloy, [0089] desirable for the shape memory alloy member to be deformed when the transformation temperature is reached).


Regarding claim 16, Tatebayashi teaches all of the claim limitations of claim 1. Tatebayashi further teaches comprising at least one of a power- harvesting component configured to harvest power from an environment of the flexible battery component or a sensor ([0089] shape memory alloy is deformed when the transformation temperature is reached, shape memory alloy harvests the energy from the change in temperature to provide a change in shape).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 1-3, 5, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrema et al. (US 20170279164-hereinafter Herrema) in view of Vutetakis et al. (US 6194100-hereinafter Vutetakis).

Regarding claim 1, Herrema teaches a battery component comprising:
an anode and a cathode ([0007] positive and negative terminals);
an electrolyte coupled to the cathode and the anode and configured to provide electrical power via the anode and the cathode ([0007], typical function of the electrolyte as known in the art);
a container including the electrolyte (Housing 102);
              and at least one haptic component configured to provide a haptic effect ([0029] internal temperature sensor 32, [0041] dirty battery sensor that detects the accumulation of the electrolyte on the battery and send a signal to a standalone unit to notify the end user), the at least one haptic component being included in at least one of the electrolyte or the container ([0029] internal sensors can be in the electrolyte and battery case).
Herrema fails to teach wherein the lead- acid battery is flexible and deformable.

Vutetakis discloses a lead-acid battery including a container having flexible side walls such that the flexible wall 42 are strong and capable of withstanding the rigors of industrial use and can bend inwardly or outwardly under the influence of an exterior or interior force (Vutetakis Col. 5 lines 13-36).

Therefore, it would have been obvious as of the effective filing date to swap Herrema’s battery casing with Vutetakis’s flexible battery casing so that the casing can withstand the rigors of industrial use and can bend due to interior and exterior forces.

Regarding claim 2, modified Herrema teaches all of the claim limitations of claim 1. Herrema further teaches wherein the at least one haptic component is configured to provide the haptic effect based on at least one of an electrical signal, an electric field, a magnetic field, a lighting condition, a pH level, or a temperature (Temperature sensor provides an alert based on the temperature; Abstract- Sensors can monitor and send alerts to the standalone device).

Regarding claim 3, modified Herrema teaches all of the claim limitations of claim 1. Herrema further teaches wherein the electrolyte includes at least one of a liquid electrolyte, a semi-solid electrolyte, or a solid electrolyte (Abstract- liquid electrolyte is used).

Regarding claim 5, Herrema teaches all of the claim limitations of claim 1. Herrema teaches of multiple sensors being capable of sending signals to an end user ([0029] internal sensors) but fails to specific the location of the sensors. The internal sensors could be in multiple locations within the battery. A skilled artisan could move the sensors to different regions in the battery to provide multiple locations containing the haptic component.
It has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the positions of the inlet and outlet ports would not modify the operation of the device, which is to allow for there-circulation of the water to be treated.


Regarding claim 13, modified Herrema teaches all of the claim limitations of claim 1. Herrema further teaches wherein the battery further comprises a processor configured to provide a haptic signal 

Regarding claim 14, modified Herrema teaches all of the claim limitations of claim 1. Herrema further teaches wherein the electrolyte includes the at least one haptic component ([0029] internal sensor / temperature sensor 32 can be inside the case and in the electrolyte to measure the electrolyte temperature).

Regarding claim 17, Herrema teaches a device comprising a battery comprising:
an anode, a cathode ([0007] positive and negative terminals),
an electrolyte coupled to the cathode and the anode and configured to provide electrical power via the anode and the cathode ([0007], typical function of the electrolyte as known in the art);
a container including the electrolyte (Housing 102);
and at least one haptic component configured to provide a haptic effect ([0029] internal temperature sensor 32, [0041] dirty battery sensor that detects the accumulation of the electrolyte on the battery and send a signal to a standalone unit to notify the end user), the at least one haptic component being included in at least one of the electrolyte or the container ([0029] internal sensors can be in the electrolyte and battery case); and
a device component including at least one processor coupled to and powered by the flexible battery component ([0030] microprocessor 40 is coupled to the output of each sensor, [0031] processor for the temperature sensor).
Herrema fails to teach wherein the lead- acid battery is flexible and deformable.



Therefore, it would have been obvious as of the effective filing date to swap Herrema’s battery casing with Vutetakis’s flexible battery casing so that the casing can withstand the rigors of industrial use and can bend due to interior and exterior forces.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (US 20050221173-hereinafter Tatebayashi) in view of Herrema et al. (US 20170279164-hereinafter Herrema).
Regarding claim 17, Tatebayashi teaches a flexible device comprising a flexible battery component comprising:
an anode, a cathode (Tatebayashi abstract);
an electrolyte coupled to the cathode and the anode and configured to provide electrical power via the anode and the cathode (Tatebayashi [0020] non-aqueous electrolyte provided in the case);
a container including the electrolyte and configured to be flexible and deformable (Tatebayashi [0009] flexible case, [0020] case containing the electrolyte);
and at least one haptic component configured to provide a haptic effect, the at least one haptic component being included in at least one of the electrolyte or the container (Tatebayashi [0049] shape memory alloy that applies pressure to the projecting portion when a temperature in the case rises, this certainly will give a user of a phone a touch response when their phone stops working).
Tatebayashi fails to teach wherein a device component including at least one processor coupled to and powered by the flexible battery component. 

Herrema discloses a battery monitoring system for liquid electrolytes. Herrema teaches wherein microprocessors 40 are coupled to output signals from sensors identifying changes in the battery to help control the battery (Herrema [0030]).

Therefore, it would have been obvious as of the effective filing date to add Herrema’s microprocessors into Tatebayashi’s battery such the battery and the shape memory alloy can be controlled with the microprocessors by sending signals to the user.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (US 20050221173-hereinafter Tatebayashi) in view of Herrema et al. (US 20170279164-hereinafter Herrema) as applied to claim 17, and further in view of Yoo et al. (US 20180321056-hereinafter Yoo).

Regarding claim 18, modified Tatebayashi teaches all of the claim limitations of claim 17. Tatebayashi fails to teach wherein the device further comprises a flexible display coupled to and powered by the flexible battery component.
Yoo discloses a vibrating haptic device. Yoo teaches a device having a flexible battery including a flexible display (Yoo [0084], Figure 2, [0066]) for providing a haptic effect.
Therefore, it would have been obvious as of the effective filing date to incorporate the flexible battery of Tatebayashi into Yoo’s flexible device to have a multi-functional screen for providing the haptic effects and receiving the alerts and signals as indicated above.


Allowable Subject Matter
Claims 4, 6, 10-12, 15, and 19- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 recites wherein the container includes a plurality of compartments, and the electrolyte is included in the plurality of compartments. The references above recite a battery case containing the electrolyte, but does not teach nor suggest multiple compartments within the battery having the electrolyte.

Claim 6 recites wherein the one or more haptic areas respectively correspond to one or more user interaction components on another component configured to be coupled with the flexible battery component. The references sited above do not teach nor suggest having multiple user interaction components on another component coupled with the flexible battery component.

Claim 10 recites wherein the at least one haptic component further includes a plurality of magnetically-activated particles configured to generate heat when a magnetic field is applied to the magnetically-activated particles. The references sited above do not teach nor suggest the addition of magnetically activated particles to generate heat when a magnetic field is applied as being the haptic component.

Claim 11 recites wherein the flexible battery component further comprises a heat dissipation structure to provide a heat dissipation path for the at least one haptic component in a direction perpendicular to a planar surface of the flexible battery component. The references above does not 

Claim 12 recites wherein the heat dissipation structure reduces or prevents heat dissipation in an in-plane direction of the planar surface. The references above does not teach nor suggest a combination for preventing heat dissipation in an in plane direction of the planar surface.

Claim 15 recites wherein the at least one haptic component includes a gel material configured to change viscosity based on at least one of an electrical signal, magnetic field, a lighting condition, a pH level, or a temperature. The references above does not teach nor suggest a combination for a change in viscosity for the gel material based one of the conditions stated above.

Claim 19 recites wherein the at least one haptic component includes one or more haptic components located in one or more haptic areas of the flexible battery component, respectively, and wherein the flexible device includes one or more user interaction components that respectively correspond with the one or more haptic areas. The references above does not teach nor suggest a combination multiple haptic components located in one or more haptic areas of the flexible battery component and wherein the flexible device has more than one user interaction components respectively corresponding to the haptic areas.

Claim 20 recites wherein the at least one haptic component is formed of a shape memory material and is configured to provide the haptic effect by a change in a shape thereof, and wherein the change in the shape of the at least one haptic component causes a change in a shape of the device component. The references above teach that the haptic component can be made of the shape memory 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727